Exhibit 10.1

Execution Copy

SETTLEMENT AGREEMENT

This Settlement Agreement, including Annex A and Annex B hereto (the “Settlement
Agreement”) is made as of September 8, 2016 between Petroandina Resources
Corporation N.V. (“Petroandina”), Harvest Natural Resources, Inc. (“HNR”), HNR
Energia B.V. (“HNR Energia” and, together with HNR, “Harvest”) and CT Energy
Holding SRL (“CT Energy” and, together with Petroandina and Harvest, the
“Parties,” with each being a “Party”). This Settlement Agreement shall become
effective upon execution hereof by each of the Parties.

WHEREAS, Petroandina owns 7,250 Class A shares (the “Petroandina Shares”), and
HNR Energia owns 12,750 Class A shares (the “Harvest Shares”), in
Harvest-Vinccler Dutch Holding B.V. (“HVDH” or the “Company”);

WHEREAS, Petroandina’s and HNR Energia’s respective rights and obligations in
connection with their joint investment in the Company are governed by a
shareholders’ agreement between them (the “Shareholders’ Agreement”) dated as of
December 16, 2013, and HNR Energia’s obligations under the Shareholders’
Agreement are guaranteed by HNR pursuant to a parent guarantee (the “Parent
Guarantee”);

WHEREAS, HNR Energia wishes to sell the Harvest Shares to CT Energy (the
“Proposed Transaction”) pursuant to a Share Purchase Agreement, dated as of
June 29, 2016, by and among CT Energy, HNR Energia and HNR (the “Harvest-CT
Energy SPA”);

WHEREAS, on July 12, 2016, Petroandina filed a motion for a preliminary
injunction to enjoin the Proposed Transaction in Delaware Chancery Court (the
“Court”), C.A. No. 10584-VCL (the “Motion”);

WHEREAS, on August 16, 2016, the Court granted the Motion and issued an Order,
inter alia, enjoining Harvest from effecting the Proposed Transaction; and

WHEREAS, the Parties wish to resolve their dispute regarding the Proposed
Transaction on the terms set forth below.

NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms, and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:

A. Capitalized terms used in this Settlement Agreement and not otherwise defined
herein shall have the meaning set forth in the Shareholders’ Agreement.

B. The Parties agree to be bound by, and to comply with, the terms of Annex A
annexed hereto.

C. CT Energy, HNR and HNR Energia shall not (and shall not permit their
respective Affiliates to) consummate or effect the Proposed Transaction that is
the subject of the Harvest-CT Energy SPA unless the Petroandina Closing (as
defined in Annex A) has occurred (or occurs concurrently therewith) and CT
Energy, HNR and HNR Energia have otherwise complied in all material respects
with the terms of this Settlement Agreement.



--------------------------------------------------------------------------------

D. None of CT Energy, HNR or HNR Energia shall (nor shall they permit their
respective Affiliates to) directly or indirectly, undertake, consummate, commit
or agree to (by Contract or otherwise) any transaction for the direct or
indirect sale, transfer or other disposition of the Harvest Shares (or other
securities or direct or indirect assets of HVDH) (an “HVDH Transfer”) other than
the Proposed Transaction contemplated by and in accordance with the terms of the
Harvest-CT Energy SPA undertaken in accordance with this Settlement Agreement,
unless (i) the Harvest-CT Energy SPA has previously been terminated in
accordance with Section 8.1(b), 8.1(c) or 8.1(d) of the Harvest-CT Energy SPA
and (ii) for so long as the Shareholders’ Agreement is in effect, CT Energy,
HNR, HNR Energia and their respective Affiliates comply strictly with the terms
of the Shareholders’ Agreement (including Article III thereof) and the Parent
Guarantee applicable to such HVDH Transfer.

E. Within one (1) Business Day of the execution of this Settlement Agreement,
the Parties shall sign and submit the proposed stipulation and order set forth
in Annex B hereto to the Court and request that the Court So-Order that
stipulation (the “Stipulation and Order”).

F. Harvest hereby releases (the “Harvest Release”) Petroandina, its affiliates,
parents and subsidiaries, all of its respective past, present and future
officers, directors, managing directors, members, partners, employees and, in
their capacities as such, its agents, attorneys, accountants, advisors, and
representatives, and each of its predecessors, successors and assigns (the
“Petroandina Releasees”), from, and without limitation, any and all actions,
causes of action, proceedings, controversies, liabilities, obligations, rights,
suits, damages, judgments and demands of any kind, assertable directly or
derivatively, arising or accruing or based in whole or in part upon any event or
circumstance occurring or which should have occurred at any time in the past up
to and including the date hereof, whether now known or unknown, suspected or
unsuspected, asserted or unasserted, in law, equity or otherwise, arising out of
or in connection with the Shareholders’ Agreement, the Harvest-CT Energy SPA or
the Proposed Transaction; provided, however, that this release shall not affect
Petroandina’s obligations under this Settlement Agreement. Harvest shall not,
and shall not permit any of its Affiliates to, initiate or pursue any
proceeding, arbitration, suit, claim for damages, demand or action of any kind
that is contained within the scope of the Harvest Release. Notwithstanding
anything to the contrary herein, the Harvest Release shall not be effective
unless and until (i) the Stipulation and Order has been so-ordered by the Court
and (ii) the Petroandina Closing shall have been consummated in accordance with
this Settlement Agreement.

G. CT Energy hereby releases (the “CT Energy Release”) the Petroandina Releasees
from, and without limitation, any and all actions, causes of action,
proceedings, controversies, liabilities, obligations, rights, suits, damages,
judgments and demands of any kind, assertable directly or derivatively, arising
or accruing or based in whole or in part upon any event or circumstance
occurring or which should have occurred at any time in the past up to and
including the date hereof, whether now known or unknown, suspected or
unsuspected, asserted or unasserted, in law, equity or otherwise, arising out of
or in connection with the

 

2



--------------------------------------------------------------------------------

Shareholders’ Agreement, the Harvest-CT Energy SPA or the Proposed Transaction;
provided, however, that this release shall not affect Petroandina’s obligations
under this Settlement Agreement. CT Energy shall not, and shall not permit any
of its Affiliates to, initiate or pursue any proceeding, arbitration, suit,
claim for damages, demand or action of any kind that is contained within the
scope of the CT Energy Release. Notwithstanding anything to the contrary herein,
the CT Energy Release shall not be effective unless and until (i) the
Stipulation and Order has been so-ordered by the Court and (ii) the Petroandina
Closing shall have been consummated in accordance with this Settlement
Agreement.

H. Petroandina hereby releases (the “Petroandina Release”) Harvest and CT
Energy, their affiliates, parents and subsidiaries, all of their respective
past, present and future officers, directors, managing directors, members,
partners, employees and, in their capacities as such, their agents, attorneys,
accountants, advisors, and representatives, and each of their predecessors,
successors and assigns (the “Harvest and CT Energy Releasees”), from, and
without limitation, any and all actions, causes of action, proceedings,
controversies, liabilities, obligations, rights, suits, damages, judgments and
demands of any kind, assertable directly or derivatively, arising or accruing or
based in whole or in part upon any event or circumstance occurring or which
should have occurred at any time in the past up to and including the date
hereof, whether now known or unknown, suspected or unsuspected, asserted or
unasserted, in law, equity or otherwise, arising out of or in connection with
the Shareholders’ Agreement, the Harvest-CT Energy SPA or the Proposed
Transaction; provided, however, that this release shall not affect the
obligations of Harvest and CT Energy under this Settlement Agreement.
Petroandina shall not, and shall not permit any of its Affiliates to, initiate
or pursue any proceeding, arbitration, suit, claim for damages, demand or action
of any kind that is contained within the scope of the Petroandina Release.
Notwithstanding anything to the contrary herein, the Petroandina Release shall
not be effective unless and until (i) the Stipulation and Order has been
so-ordered by the Court and (ii) the Petroandina Closing shall have been
consummated in accordance with this Settlement Agreement.

I. This Settlement Agreement shall be governed by, construed, and enforced under
the laws of the State of Delaware, without giving effect to any choice or
conflict of laws provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware; provided, that (i) the Deed of
Transfer (as defined in Annex A), (ii) all other notarial deeds executed by the
Closing Notary (as defined in Annex A), and (iii) all shareholders’ resolutions
/ minutes of duly convened shareholders’ meetings in relation to such notarial
deeds shall be exclusively governed by, and construed in accordance with, the
laws of The Netherlands without giving effect to any choice or conflict of laws
provision or rule (whether of The Netherlands or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than The
Netherlands.

J. The Parties irrevocably submit to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware, County of New Castle (or, if (but only if)
such court shall be unavailable, any other court of the State of Delaware or any
Federal court sitting in the State of Delaware), for the purpose of any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Settlement Agreement, and irrevocably agree
that all claims in respect to such action or proceeding may be heard and
determined exclusively in the Court of Chancery of the State of Delaware, County
of New Castle (or, if (but only if) such court shall be unavailable, any other
court of the State of Delaware or any Federal court sitting in the State of
Delaware).

 

3



--------------------------------------------------------------------------------

K. The Parties agree that irreparable damage for which monetary damages, even if
available, would not be an adequate remedy, may occur in the event that the
Parties hereto do not perform the provisions of this Settlement Agreement in
accordance with its specified terms or otherwise breach such provisions.
Accordingly, the Parties acknowledge and agree that the Parties hereto shall be
entitled, without posting a bond, security or other indemnity, to an injunction,
specific performance and other equitable relief to prevent breaches of this
Settlement Agreement and to enforce specifically the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Each Party agrees not to raise any objections to the availability of the
equitable remedy of specific performance to prevent or restrain breaches of this
Settlement Agreement by such Party, and to specifically enforce the terms and
provisions of this Settlement Agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of
such Party under this Settlement Agreement. The Parties further agree that
(i) by seeking the remedies provided for in this Paragraph, a Party shall not in
any respect waive its right to seek any other form of relief that may be
available to a Party, and (ii) neither the commencement of any legal proceeding
pursuant to this Paragraph nor anything set forth in this Paragraph shall
restrict or limit any Party’s right to pursue any other remedies that may be
available then or thereafter (it being understood that this sentence shall not
limit or otherwise affect the releases set forth in Paragraphs F, G and H).

L. The Parties each waive, to the fullest extent permitted by applicable law,
any right it may have to trial by jury in respect of any proceedings relating to
this Settlement Agreement.

M. Any Party that is in breach of this Agreement shall promptly reimburse each
of the other Parties from and against any and all fees, costs or expenses
(including legal fees and expenses) incurred by any such other Party and its
Affiliates in connection with the enforcement of, and collection of any amounts
owed under, this Settlement Agreement as a result of such breach.

N. Each Party represents and warrants that:

(i) It is a corporation or Society with Restricted Liability duly organized,
validly existing and (to the extent applicable) in good standing under the laws
of its jurisdiction of organization and has the requisite corporate or other
entity power and authority to conduct its business as it is now being conducted;
it is duly qualified or licensed as a foreign entity to do business, and (to the
extent applicable) is in good standing, in each jurisdiction in which the
character of the properties owned, leased or operated by it or the nature of its
business makes such qualification or licensing necessary;

 

4



--------------------------------------------------------------------------------

(ii) It has all necessary corporate power and authority to execute and deliver
this Settlement Agreement and to perform its obligations hereunder and to
consummate the transactions contemplated hereby; the execution and delivery of
this Settlement Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate or other
entity action, and no other corporate or other entity proceedings on the part of
it are necessary to authorize the execution and delivery of this Settlement
Agreement or to consummate the transactions contemplated hereby; this Settlement
Agreement has been duly and validly executed and delivered by it and, assuming
the due authorization, execution and delivery by each other Party, constitutes a
legal, valid and binding obligation of it, enforceable against it in accordance
with its terms (except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
laws of general applicability relating to or affecting creditor’s rights, and
subject to general equitable principles);

(iii) None of the execution and delivery of this Settlement Agreement by it, the
consummation by it of the transactions contemplated hereby or performance of its
obligations hereunder will (x) conflict with or violate its organizational
documents, (y) conflict with or violate any Law applicable to it or by which any
of its properties or assets are bound or affected or (z) result in any breach
of, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any right of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on any of its properties or assets pursuant to, any note, bond, mortgage,
indenture or credit agreement, or any other Contract or other instrument or
obligation to which it is a party or by which it or any of its properties or
assets is bound, other than, in the case of clauses (y) and (z), for any such
violation, breach, default, right, termination, amendment, acceleration, or
cancellation that would not reasonably be expected to, individually or in the
aggregate, materially impair the ability of it to consummate the transactions
contemplated by this Settlement Agreement;

(iv) None of the execution and delivery of this Settlement Agreement by it, the
consummation by it of the transactions contemplated hereby, or performance of
its obligations hereunder will require any consent, approval, authorization,
waiver or permit of, or filing with or notification to, any Governmental
Authority, except for such consents, approvals, authorizations or permits,
filings or notifications, the failure of which to have, make or obtain, as
applicable, would not reasonably be expected to, individually or in the
aggregate, materially impair the ability of it to consummate the transactions
contemplated by this Settlement Agreement; and

(v) It has made such investigation of the facts pertaining to the litigation
that is the subject hereof, this settlement, and this Settlement Agreement and
of all the matters pertaining thereto and hereto as it deems necessary; it has
had the opportunity to have counsel of its choosing review this Settlement
Agreement prior to signing it and to seek appropriate legal advice from counsel
regarding this Settlement Agreement; and it has read this Settlement Agreement,
understands its contents, and has executed it voluntarily and without duress or
undue influence from any person or entity.

Except for the representations and warranties expressly set forth in this
Paragraph N and in Article II of Annex A, no Party (and none of any of its
Affiliates or any other Person on behalf of it) makes any express or implied
representation or warranty (and there is and

 

5



--------------------------------------------------------------------------------

has been no reliance by any other Party or any of its Affiliates on any such
representation or warranty) with respect to this Settlement Agreement, the
Petroandina Shares or the Acquired Companies (as defined in the Harvest-CT
Energy SPA) or their respective businesses. To the extent that each of the
representations and warranties set forth in clauses (ii), (iii) and (iv) of this
Paragraph N apply to the transactions contemplated by the Harvest-CT Energy SPA,
such representations and warranties shall be subject to the exceptions included
in or disclosed against the representations and warranties set forth in
Section 4.3, 4.4 and 5.3 of the Harvest-CT Energy SPA with respect to the
consummation of the transactions contemplated by the Harvest-CT Energy SPA.

O. If the Petroandina Closing occurs, Harvest shall pay or cause to be paid to
Petroandina on the Petroandina Closing Date, by wire transfer of immediately
available funds, an amount equal to US$1,000,000 (the “Harvest Amount”) to an
account designated by Petroandina, as reimbursement for the expenses incurred by
Petroandina and its affiliates in connection with litigation between Petroandina
and Harvest under the Shareholders’ Agreement. If made, such payment shall be in
full satisfaction of any claim the Petroandina or any of its affiliates may have
against Harvest, HNR Energia or any of their respective affiliates in respect of
expenses incurred by Petroandina and its affiliates in respect of such
litigation. Harvest hereby irrevocably assigns, and instructs CT Energy to pay,
and CT Energy hereby consents to such assignment and agrees to pay, to
Petroandina directly (to an account designated by Petroandina), the Harvest
Amount out of any payment that is required to be made by CT Energy under the
Harvest-CT Energy SPA. Except for the payment under the first sentence of this
Paragraph O or as otherwise expressly set forth in this Settlement Agreement,
all fees and expenses incurred in connection with this Settlement Agreement and
the transactions contemplated by this Settlement Agreement shall be paid by the
Party incurring such fees or expenses, whether or not the transactions
contemplated by this Settlement Agreement are consummated.

P. This Settlement Agreement shall not be construed for or against any of the
Parties, but rather shall be given a fair and reasonable interpretation based
upon the plain language of this Settlement Agreement and the expressed intent of
the Parties, without regard to which of the Parties prepared this Settlement
Agreement. Any headings in this Settlement Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Settlement Agreement. Whenever the words “include,” “includes” or “including”
are used in this Settlement Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein,” “hereby,” “hereto”
and “hereunder” and words of similar import when used in this Settlement
Agreement shall refer to this Settlement Agreement as a whole and not to any
particular provision of this Settlement Agreement. Words describing the singular
number shall be deemed to include the plural and vice versa, and words denoting
any gender shall be deemed to include all genders. Unless otherwise indicated,
(i) when a reference is made in this Settlement Agreement to a Paragraph or
Annex, such reference shall be a reference to a Paragraph of or Annex to this
Agreement and (ii) when a reference is made to a Section or Article, such
reference shall be a reference to a Section or Article of Annex A to this
Settlement Agreement.

 

6



--------------------------------------------------------------------------------

Q. Neither this Settlement Agreement nor any rights, interests or obligations
hereunder shall be assigned by any of the Parties (whether by operation of law
or otherwise) without the prior written consent of the other Parties, except
that CT Energy may assign its rights and delegate its obligations to an
Affiliate (as defined in the Harvest-CT Energy SPA) to which it has assigned its
rights and delegated its obligations under the Harvest-CT Energy SPA in
accordance with the terms thereof; provided that (i) CT Energy shall (A) remain
jointly and severally liable with such Affiliate for all of CT Energy’s
obligations hereunder and (B) provide Petroandina with at least two Business
Days’ prior written notice of such assignment together with such assignee’s
written agreement, in a form reasonably acceptable to Petroandina, to be bound
by the terms of this Settlement Agreement. Subject to the preceding sentence,
this Settlement Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the Parties and their respective permitted successors and
permitted assigns. This Settlement Agreement is not intended to and shall not
confer any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.

R. This Settlement Agreement may not be altered or modified except by a writing
authorized and signed by or on behalf of each of the Parties. Subject to
applicable Law, any Party may, without limiting its rights and remedies under
this Settlement Agreement, (i) extend the time for the performance of any
obligation or other act of any other Party, (ii) waive any inaccuracy in the
representations and warranties of the other Party contained herein or in any
document delivered pursuant hereto, and (iii) waive compliance with any
agreement or condition contained herein. Notwithstanding the foregoing, no
failure or delay by any Party in exercising any right hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise of any other right hereunder. Any agreement on the
part of a Party to any extension or waiver shall be valid only if set forth in
an instrument in writing signed on behalf of such Party.

S. If any term or other provision of this Settlement Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void, illegal
or incapable of being enforced under any present or future Law or public policy,
(a) such term or other provision shall be fully separable, (b) this Settlement
Agreement shall be construed and enforced as if such invalid, illegal or
unenforceable provision had never comprised a part hereof, and (c) all other
conditions and provisions of this Settlement Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable term or other provision or by its severance herefrom so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Settlement
Agreement so as to effect the original intent of the Parties as closely as
possible to the fullest extent permitted by applicable Law in a mutually
acceptable manner in order that the transactions contemplated hereby are
fulfilled as originally contemplated to the fullest extent possible.

T. This Settlement Agreement may be executed, in whole or in part, in any number
of originals or counterparts, each of which shall be deemed an original, but all
of which together shall constitute only one instrument.

 

7



--------------------------------------------------------------------------------

U. The Parties agree to execute any and all documents and to do and perform any
and all further acts and things reasonably necessary or proper to effectuate or
further evidence the terms and provisions of this Settlement Agreement.

V. The representations and warranties of CT Energy and Harvest set forth in
Section 2.3 of Annex A shall survive the consummation or termination of the
transactions contemplated by Annex A until the end of the period contemplated by
the applicable statute of limitations. The representations and warranties of the
Parties set forth in Paragraph N and in Sections 2.1 and 2.2 of Annex A shall
not survive the consummation or termination of the transactions contemplated by
Annex A. Each of the covenants or other agreements contained in this Settlement
Agreement shall survive the consummation or termination of the transactions
contemplated by Annex A until the later of (i) the end of its term and (ii) the
end of the period contemplated by the applicable statute of limitations.

W. Within three (3) Business Days following the consummation of the Petroandina
Closing, Petroandina in accordance with this Settlement Agreement will dismiss
Court action C.A. No. 10584-VCL with prejudice.

X. HNR and HNR Energia shall be jointly and severally liable for performance of
their respective obligations hereunder.

Y. Each of HNR Energia and Petroandina shall be deemed to have waived any
provision of Article III of the Shareholders’ Agreement to the extent it would
be violated by the Harvest-CT Energy SPA or Annex A; provided that, for the
avoidance of doubt, such waiver shall apply solely with respect to actions taken
from and after the date of and in accordance with this Settlement Agreement and,
with respect to the transactions contemplated by the Harvest-CT Energy SPA and
Annex A, only if consummated in accordance with this Settlement Agreement and
only if the Petroandina Closing (as defined in Annex A) shall occur on the
Closing Date (as defined in the Harvest-CT Energy SPA) or such earlier date as
may be agreed by Petroandina and CT Energy. Except as provided in the foregoing
sentence, this Settlement Agreement and the transactions contemplated hereby
shall in each case be without prejudice to any of Petroandina’s rights under the
Shareholders’ Agreement and the Parent Guarantee, including with respect to any
transaction that is not contemplated by this Settlement Agreement.

Z. Notwithstanding anything else in this Settlement Agreement, the Shareholders’
Agreement shall remain in full force and effect; provided that upon the
occurrence of the Petroandina Closing in accordance with the terms of this
Settlement Agreement, the Shareholders’ Agreement shall be terminated and shall
be of no further force and effect.

AA. Harvest agrees to, and shall cause HVDH to, prepare and deliver to
Petroandina: (i) as soon as they are approved by HDVH, the unaudited
consolidated financial statements of HVDH for fiscal year 2015; and (ii) as
promptly as practicable, the audited consolidated financial statements of HVDH
for fiscal year 2015, prepared in accordance with U.S. GAAP.

[signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Settlement Agreement to
be executed by its duly authorized representative.

 

On behalf of Petroandina Resources

Corporation N.V.

By:   /s/ Diego P. Roizen Name: Diego P. Roizen Title: Authorized Signatory
Date: September 6, 2016

On behalf of Harvest Natural Resources,

Inc. and HNR Energia B.V.

By:   /s/ Keith L. Head Name: Keith L. Head Title: Attorney-in-Fact Date:
September 6, 2016 On behalf of CT Energy Holding SRL By:   /s/ Francisco Hung
Vaillant Name: Francisco Hung Vaillant Title: Director Date: September 8, 2016



--------------------------------------------------------------------------------

ANNEX A

PURCHASE AND SALE OF PETROANDINA SHARES

This Annex is part of the Settlement Agreement made as of September 8, 2016
between Petroandina Resources Corporation N.V. (“Petroandina”), Harvest Natural
Resources, Inc. (“HNR”) and HNR Energia B.V. (“HNR Energia” and together with
HNR, “Harvest”), and CT Energy Holding SRL (“CT Energy” and together with
Petroandina, the “Sale Parties,” with each being a “Sale Party.” Notwithstanding
anything in the Harvest-CT Energy SPA to the contrary, each of HNR, HNR Energia,
CT Energy and Petroandina hereby agree as follows:

ARTICLE I

SHARE PURCHASE

Section 1.1 Purchase and Sale of Petroandina Shares.

(a) Subject to the terms and conditions specified in this Annex A, as a
condition to, and simultaneous with or prior to the Closing (as defined in the
Harvest-CT Energy SPA), Petroandina shall sell, transfer and deliver the
Petroandina Shares to CT Energy, with full title and guarantee free from all
Liens (other than restrictions under applicable securities Laws and the terms of
the articles of association of HVDH), together with all rights and benefits
attached thereto (including in respect of all dividends attached to the
Petroandina Shares, regardless of whether declared before, on or after the date
hereof and regardless of the record date therefor), and CT Energy shall purchase
and accept such Petroandina Shares from Petroandina.

(b) In exchange for the sale, transfer and delivery of the Petroandina Shares to
CT Energy in accordance with Section 1.1(a), CT Energy shall pay aggregate cash
consideration of US$ 72,761,823 (the “Petroandina Purchase Price”) by wire
transfer from a Qualified Institution (as defined in the Harvest-CT Energy SPA)
of immediately available funds to an account at a Qualified Institution
designated by Petroandina at least two (2) Business Days prior to the
Petroandina Closing.

Section 1.2 Petroandina Closing.

(a) Subject to and in accordance with the provisions of this Annex A, the
closing of the purchase and sale of the Petroandina Shares (the “Petroandina
Closing”) will occur at 10:00 a.m. local time at the offices of Cleary Gottlieb
Steen & Hamilton, LLP in New York, New York (or such other location agreed to by
the Sale Parties) on the Closing Date (as defined in the Harvest-CT Energy SPA)
or such earlier date as may be agreed by the Sale Parties (such date on which
the Petroandina Closing occurs, the “Petroandina Closing Date”). Prior to the
Petroandina Closing Date, CT Energy and Petroandina shall execute and deliver to
the Closing Notary (as defined below) a notary letter substantially in the form
attached hereto as Exhibit II, mutatis mutandis (the “Notary Letter”). As used
herein, “Closing Notary” means any civil law notary (notaris) of Houthoff Buruma
Coöperatief U.A. or such other notaris as is mutually agreed by the Sale
Parties.

 

A-2



--------------------------------------------------------------------------------

(b) On the Petroandina Closing Date and prior to the Petroandina Closing, CT
Energy shall deposit the Petroandina Purchase Price into the Notary Account (as
defined in the Notary Letter) in accordance with the Notary Letter.

(c) At the Petroandina Closing:

(i) Petroandina shall deliver to the Closing Notary:

(A) if necessary for the purchase and sale of the Petroandina Shares, a written
shareholders’ resolution duly executed by Petroandina, approving the transfer of
the Petroandina Shares and that is effective pursuant to the articles of
association of HVDH; and

(B) a duly legalized power-of-attorney with respect to the execution of a
notarial deed of transfer (the “Deed of Transfer”) in respect of the Petroandina
Shares;

(ii) HNR Energia shall deliver to the Closing Notary a written shareholders’
resolution duly executed by HNR Energia, approving the transfer of the
Petroandina Shares and that is effective pursuant to the articles of association
of HVDH;

(iii) CT Energy shall deliver to the Closing Notary a duly legalized
power-of-attorney with respect to the execution of the Deed of Transfer in
respect of the Petroandina Shares; and

(iv) CT Energy and, subject to CT Energy’s compliance with Section 1.2(b),
Petroandina shall cause the Petroandina Shares to be transferred to CT Energy by
way of execution and delivery to the Closing Notary of an Initial Completion
Confirmation (as defined in the Notary Letter);

(v) Petroandina shall deliver to CT Energy all such other documents and
instruments as are required to consummate the purchase and sale of the
Petroandina Shares; and

(vi) Petroandina shall deliver to HNR Energia (with a copy to CT Energy) an
agreement, in form and substance reasonable acceptable to HNR Energia and CT
Energy, terminating the Shareholders’ Agreement.

(d) In the event that the vote of the shareholders of HVDH is necessary to
approve the transfer of Petroandina Shares at the Petroandina Closing, HNR
Energia shall take such action as is necessary to, in accordance with the
articles of association of HVDH: (i) call a general meeting of the shareholders
of HVDH; (ii) cause the Harvest Shares to present or represented thereat;
(iii) vote in favor of the transfer of Petroandina Shares at the Petroandina
Closing; and (iv) deliver to the Closing Notary such evidence of such approval
as is required for the Petroandina Shares to be transferred to CT Energy at the
Petroandina Closing.

 

A-3



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Additional Representations and Warranties of Petroandina.
Petroandina hereby represents and warrants to CT Energy as follows:

(a) It has good title to the Petroandina Shares free and clear of any Liens
(other than restrictions under the Shareholders Agreement and applicable
securities Laws and the terms of the articles of association of HVDH); and

(b) No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Annex A based upon arrangements made by or on behalf of
Petroandina.

Section 2.2 Additional Representations and Warranties of CT Energy. CT Energy
hereby represents and warrants to Petroandina as follows:

(a) CT Energy has or will have sufficient funds to consummate the transactions
contemplated by this Annex A;

(b) No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Annex A based upon arrangements made by or on behalf of CT
Energy; and

Section 2.3 Additional Representations and Warranties of CT Energy and Harvest.
Each of CT Energy and Harvest hereby represents and warrants to Petroandina
that: the Harvest-CT Energy SPA attached as Exhibit I is a true and complete
copy of the Harvest-CT Energy SPA; the Purchase Consideration (as defined in the
Harvest-CT Energy SPA) to be paid by CT Energy to HNR Energia under the
Harvest-CT Energy SPA is the sole and exclusive consideration to be paid by CT
Energy for the Harvest Shares; there are no representations, warranties,
covenants, agreements or other obligations in respect of the purchase of Harvest
Shares other than those set forth in the Harvest-CT Energy SPA; and there has
been no amendment, modification or waiver, or consent under, any provision of
the Harvest-CT Energy SPA, except for any such amendments, modifications,
waivers or consents made strictly in accordance with Section 5.1 (c) and
Section 5.1(d) after the date hereof.

ARTICLE III

CONDITIONS TO PETROANDINA CLOSING

Section 3.1 Conditions to the Obligations of CT Energy. The obligations of CT
Energy to consummate the transactions contemplated by this Annex A to be
consummated at the Petroandina Closing are subject to the satisfaction or (to
the extent permitted by Law) waiver by CT Energy at or prior to the Petroandina
Closing Date of the following conditions:

(a) there shall be no legal proceeding pending against HNR, HNR Energia, CT
Energy or Petroandina seeking to enjoin, and no Governmental Authority shall
have enacted, issued, promulgated, enforced or entered any Law that has the
effect of enjoining or otherwise prohibiting, the consummation of the sale of
the Petroandina Shares pursuant to the terms of this Annex A (collectively,
“Restraints”);

 

A-4



--------------------------------------------------------------------------------

(b) each of the representations and warranties of Petroandina set forth in this
Settlement Agreement shall be true and correct in all respects at and as of the
date of this Settlement Agreement and the Petroandina Closing Date; and

(c) Petroandina shall have performed or complied in all material respects with
each agreement and covenant required by this Settlement Agreement to be
performed or complied with by it on or prior to the Petroandina Closing Date.

Section 3.2 Conditions to the Obligations of Petroandina. The obligations of
Petroandina to consummate the transactions contemplated by this Annex A to be
consummated at the Petroandina Closing are subject to the satisfaction or (to
the extent permitted by Law) waiver by Petroandina at or prior to the
Petroandina Closing Date of the following conditions:

(a) There shall be no Restraints;

(b) Each of the representations and warranties of CT Energy set forth in this
Settlement Agreement shall be true and correct in all respects at and as of the
date of this Settlement Agreement and the Petroandina Closing Date;

(c) CT Energy shall have performed or complied in all material respects with
each agreement and covenant required by this Settlement Agreement to be
performed or complied with by it on or prior to the Petroandina Closing Date;
and

(d) Prior to or concurrently with the Petroandina Closing, Petroandina shall
have received the Harvest Amount in accordance with Paragraph O of this
Settlement Agreement.

Section 3.3 Frustration of Closing Conditions. CT Energy may not rely on the
failure of any conditions set forth in Section 3.1 to be satisfied as a basis
for not consummating the transactions contemplated hereby or terminating this
Annex A if such failure was caused by the failure of CT Energy to perform any of
its obligations under this Settlement Agreement. Petroandina may not rely on the
failure of any conditions set forth in Section 3.2 to be satisfied as a basis
for not consummating the transactions contemplated hereby or terminating this
Annex A if such failure was caused by the failure of Petroandina to perform any
of its obligations under this Settlement Agreement.

ARTICLE IV

TERMINATION

Section 4.1 Termination. This Annex A may be terminated (to the extent set forth
in Section 4.2) at any time prior to the Petroandina Closing Date as follows:

(a) by mutual written consent of each of CT Energy and Petroandina;

(b) by either CT Energy or Petroandina, if:

 

A-5



--------------------------------------------------------------------------------

(i) the Harvest-CT Energy SPA is terminated in accordance with its terms; or

(ii) any Restraint shall be in effect, and such Restraint shall have become
final and non-appealable;

(c) by CT Energy, if Petroandina shall have materially breached or materially
failed to perform any of its representations, warranties, covenants or other
agreements set forth in this Settlement Agreement, which breach or failure to
perform (x) would give rise to a failure of a condition set forth in
Section 3.1(b) or Section 3.1(c) and (y) is not cured by Petroandina on or
before the date that is thirty (30) days following receipt by Petroandina of
written notice from CT Energy of such breach or failure; provided, however, that
CT Energy shall not have a right to terminate this Annex A pursuant to this
Section 4.1(c) if CT Energy is then in material breach of any of its
representations, warranties, covenants or agreements under this Settlement
Agreement;

(d) by Petroandina:

(i) if CT Energy shall have materially breached or materially failed to perform
any of its representations, warranties, covenants or other agreements set forth
in this Settlement Agreement, which breach or failure to perform (x) would give
rise to a failure of a condition set forth in Section 3.2(b) or Section 3.2(c)
and (y) is not cured by CT Energy on or before the date that is thirty (30) days
following receipt by CT Energy of written notice from Petroandina of such breach
or failure; provided, however, that Petroandina shall not have a right to
terminate this Annex A pursuant to this Section 4.1(d)(i) if Petroandina is then
in material breach of any of its representations, warranties, covenants or
agreements under this Settlement Agreement; or

(ii) if the Petroandina Closing shall not have occurred on or before
December 31, 2016.

Section 4.2 Effect of Termination.

(a) In the event that this Annex A is terminated in accordance with Section 4.1,
(x) written notice thereof shall be given to the other Parties, specifying the
provisions hereof pursuant to which such termination is made and the basis
therefor described in reasonable detail and (y) this Annex A, and the
obligations and rights of the Parties in respect hereof, shall forthwith become
null and void and of no effect without liability on the part of any Party (or
any of its Representatives), and all rights and obligations of any Party shall
cease; provided, however, that termination pursuant to Section 4.1 shall not
relieve any Party from liability for any breach of this Settlement Agreement or
the Harvest-CT Energy SPA prior to such termination; provided, further, that the
provisions of this Article IV and Article V (the “Surviving Provisions”) shall
survive any termination of this Agreement pursuant to Section 4.1. For the
avoidance of doubt, and notwithstanding anything to the contrary in this
Settlement Agreement, each of HNR, HNR Energia and CT Energy hereby acknowledge
and agree that in no event shall Petroandina be liable for any Losses of HNR,
HNR Energia, CT Energy or any of

 

A-6



--------------------------------------------------------------------------------

their respective current or future, direct or indirect equityholders, general or
limited partners, stockholders, members, managers, controlling persons,
directors, officers, employees, agents Affliates or Representatives, or any of
their respective successors or assigns or other representative of any of the
foregoing, relating to, arising out of or in connection with the Harvest-CT
Energy SPA as a result of termination of this Annex A for any reason.

(b) In the event that this Annex A is terminated for any reason, (x) each of CT
Energy and HNR Energia shall, and HNR shall cause HNR Energia to, promptly
terminate the Harvest-CT Energy SPA and (y) the Shareholders’ Agreement and
Parent Guarantee shall remain in full force and effect.

ARTICLE V

MISCELLANEOUS

Section 5.1 Certain Other Undertakings of CT Energy, HNR and HNR Energia.

(a) CT Energy, HNR and HNR Energia shall not consummate the Proposed Transaction
unless the Petroandina Closing has occurred (or occurs concurrently therewith).

(b) Each of CT Energy and HNR Energia hereby agrees that the Stipulation and
Order shall not constitute a Restraint for purposes of Section 7.1(c) or
Section 8.1(b)(ii) of the Harvest-CT Energy SPA.

(c) CT Energy, HNR and HNR Energia shall not amend, modify or waive, or consent
to any amendment, modification, waiver or other matter in respect of, the
Harvest-CT Energy SPA in a manner that (i) changes the consideration for the
Proposed Transaction, including any change to the Purchase Consideration (as
defined in the Harvest-CT Energy SPA), in any respect or (ii) could reasonably
be expected to adversely affect Petroandina or Petroandina’s interests, rights
or obligations under this Settlement Agreement or the consummation of the
transactions contemplated by this Annex A, without the prior written consent of
Petroandina, which consent may be withheld in the sole and absolute discretion
of Petroandina.

(d) Each of CT Energy, HNR and HNR Energia shall: (i) give prompt notice (in
reasonable detail) to Petroandina of (A) any fact, event or circumstance that
would, or would be reasonably likely to, cause or constitute a breach of any of
its representations, warranties, covenants or agreements contained in the
Harvest-CT Energy SPA that could permit the termination of the Harvest-CT Energy
SPA pursuant to the terms thereof or result in the failure of any condition in
Article VII of the Harvest-CT Energy SPA to be satisfied, (B) any material
change, effect or circumstance that would reasonably be expected to give rise to
a failure of any condition in Article VII of the Harvest-CT Energy SPA or
(C) its intention to terminate the Harvest-CT Energy SPA: (ii) promptly provide
Petroandina with a copy of any notice or other communication, instrument or
other document delivered under or in connection with the Harvest-CT Energy SPA
(including in respect of any amendment, modification, waiver or consent) after
the date of the Settlement Agreement; (iii) promptly (and in any event no later

 

A-7



--------------------------------------------------------------------------------

than 10 Business Days prior to the Closing Date under the Harvest-CT Energy SPA)
provide notice to Petroandina of the date of the Closing under the Harvest-CT
Energy SPA; (iv) promptly (and in any event no later than five Business Days
prior to the execution or effectiveness thereof) provide Petroandina with notice
and a copy of any proposed amendment, modification, waiver, consent or other
action under the Harvest-CT Energy SPA; provided, that the failure to provide
any notice described in clause (i) of this Section 5.1 shall not, in and of
itself, constitute a breach of this Annex A for purposes of Section 3.1(c) or
Section 3.2(c); and (v) promptly (and in any event within two Business Days)
notify Petroandina of the satisfaction or waiver of the conditions set forth in
Sections 7.1(b) and 7.1(c) of the Harvest-CTA SPA. Harvest shall promptly
provide Petroandina with any other information reasonably requested by
Petroandina relating to any matter under the foregoing clauses (i) through (v).
No information provided pursuant to this Section 5.1(d) shall, except pursuant
to a request from any stock exchange or regulatory authority or as otherwise
required by law, regulation or court order, be disclosed by Petroandina to
anyone other than its affiliates and its and its affiliates’ partners,
directors, officers, employees, agents, advisors (including, without limitation,
legal, financial and accounting advisors), consultants and other representatives
and representatives of the foregoing (“Representatives”) in connection with such
Representatives’ involvement in respect of this Settlement Agreement or
Petroandina’s investment in HVDH, it being understood that nothing contained
herein shall prevent the disclosure by Petroandina of any such information in
connection with any court proceedings concerning the Shareholders’ Agreement or
this Settlement Agreement. The preceding sentence shall not apply to information
that (A) can be obtained from publicly available sources (other than as a result
of a breach of the obligations in the preceding sentence by Petroandina or its
Representatives), (B) is independently developed by Petroandina or its
Representatives without use of or reference to such information, (C) was in
Petroandina or its Representatives’ possession prior to the date of disclosure
pursuant to this Section 5.1(d), provided that such information is not known by
Petroandina to be subject to another confidentiality agreement with, or other
obligation of secrecy to, Harvest or CTA Energy or (D) that comes into
Petroandina or its Representatives’ possession from a third party who is not
known by Petroandina to be under a confidentiality or other obligation of
secrecy to Harvest or CT Energy with respect to such information.

Section 5.2 Notices. Any notice required to be given hereunder shall be
sufficient if in writing and sent by facsimile transmission (providing
confirmation of transmission by the transmitting equipment) or e-mail of a .pdf
attachment (with confirmation of receipt by nonautomated reply e-mail from the
recipient); provided, that any notice received by facsimile or email
transmission or otherwise at the addressee’s location on any Business Day after
5:00p.m. (New York City time) shall be deemed to have been received at 9:00 a.m.
(New York City time) on the next Business Day, by reliable overnight delivery
service (with proof of service), hand delivery or certified or registered mail
(return receipt requested and first-class postage prepaid), addressed as follows
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 5.2):

if to CT Energy or Harvest:

as set forth in Section 10.2 of the Harvest-CT Energy SPA;

 

A-8



--------------------------------------------------------------------------------

if to Petroandina:

Petroandina Resources Corporation N.V.

Muiderstraat 7/A

1011PZ Amsterdam, The Netherlands

Phone: +31 20 662 2199

Fax: +31 20 364 0323

e-mail: mstorni@pluspetrol.net

Attention: María Ximena Storni

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Phone: (212) 225-2000

Fax: (212) 225-3999

e-mail: jlewis@cgsh.com; nwhoriskey@cgsh.com

Attention: Jeffrey S. Lewis

Neil Q. Whoriskey

 

A-9



--------------------------------------------------------------------------------

ANNEX B

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

 

PETROANDINA RESOURCES CORPORATION N.V.,

 

Plaintiff,

 

v.

 

HARVEST NATURAL RESOURCES, INC., AND HNR ENERGIA B.V.,

 

Defendants.

 

)

)

)

)

)

)

)

)

)

)

)

)

)

   C.A. No. 10584-VCL

STIPULATION AND [PROPOSED] ORDER

WHEREAS, Plaintiff Petroandina Resources Corporation N.V. (“Petroandina”) owns
7,250 Class A shares (the “Petroandina Shares”), and HNR Energia B.V. (“Harvest
Sub”) owns 12,750 Class A shares (the “Harvest Shares”), in Harvest-Vinccler
Dutch Holding B.V. (“HVDH” or the “Company”);

WHEREAS, Petroandina purchased the Petroandina Shares from Harvest in December
2013 pursuant to a share purchase agreement (the “Harvest-Petroandina SPA”)
dated as of December 16, 2013;



--------------------------------------------------------------------------------

WHEREAS, Petroandina’s and Harvest Sub’s respective rights and obligations in
connection with their joint investment in the Company are governed by a
shareholders’ agreement (the “Shareholders’ Agreement”) dated as of December 16,
2013, and Harvest Sub’s obligations under the Shareholders’ Agreement are
guaranteed by Harvest Natural Resources, Inc. (“Harvest Parent,” and, together
with Harvest Sub, “Harvest,” and, together with Petroandina, the “Parties,” with
each being a “Party”) pursuant to a parent guarantee (the “Parent Guarantee”);

WHEREAS, Harvest Sub wishes to sell the Harvest Shares to CT Energy SRL (“CT
Energy”) (the “Proposed Transaction”) pursuant to a share purchase agreement
entered into by and among CT Energy, HNR Energia and HNR dated as of June 29,
2016 (the “Harvest-CT Energy SPA”);

WHEREAS, on July 12, 2016, Petroandina filed a motion for a preliminary
injunction to enjoin the Proposed Transaction in Delaware Chancery Court (the
“Court”), C.A. No. 10584-VCL (the “Motion”);

WHEREAS, on August 16, 2016, the Court granted the Motion and issued an Order,
inter alia, enjoining Harvest from effecting the Proposed Transaction (the
“Order”);

WHEREAS, the Parties have resolved their dispute regarding the Proposed
Transaction on the terms set forth in a settlement agreement dated as of
September 8, 2016 (the “Settlement Agreement”), attached hereto as Exhibit 1,
which, following consummation of the transaction set forth therein, will result
in the dismissal of this action; and

 

B-2



--------------------------------------------------------------------------------

NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by the Parties, through their
undersigned counsel, subject to the approval of the Court:

 

  1. The Order is hereby amended to permit Harvest Sub, Harvest Parent, and
their officers, directors, agents, employees, attorneys, affiliates,
subsidiaries, successors, transferees, or assigns, and all persons acting in
concert or participation with any of them, to effect the transactions that are
the subject of the Harvest-CT Energy SPA, provided, however, that Harvest Sub,
Harvest Party, their officers, directors, agents, employees, attorneys,
affiliates, subsidiaries, successors, transferees, or assigns, and all persons
acting in concert or participation with any of them, comply with the terms of
the Settlement Agreement, including consummating the transaction with respect to
the Petroandina Shares set forth in Annex A thereto;

 

  2. In the event Annex A to the Settlement Agreement is terminated without the
closing of the transactions contemplated thereunder, then the Court’s August 16,
2016 Order will remain effective and this action will continue, with each Party
reserving all rights, claims and defenses; and

 

  3. In the event Annex A to the Settlement Agreement is terminated without the
closing of the transactions contemplated thereunder, Defendants’ time to respond
to the Amended Complaint (Dkt. No. 44) is extended to the thirtieth day after
such date of termination.

 

B-3



--------------------------------------------------------------------------------

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

David J. Teklits (#3221)

Kevin M. Coen (#4775)

Alexandra M. Cumings (#6146)

1201 North Market Street Wilmington,

Delaware 19801

(302) 658-9200

 

Attorneys for Plaintiff Petroandina Resources Corporation N.V.

  

ROSS ARONSTAM & MORITZ LLP

 

Garrett B. Moritz (#5646)

Eric D. Selder (#4911)

Benjamin Z. Grossberg (#5615)

100 S. West Street, Suite 400

Wilmington, Delaware 19801

(302) 576-1600

 

Attorneys for Defendants Harvest Natural Resources, Inc. and HNR Energia B.V.

September [    ], 2016   

IT IS ORDERED this             day of             , 2016.

 

 

Vice Chancellor

 

B-4



--------------------------------------------------------------------------------

EXHIBIT I

HARVEST-CT ENERGY SPA

[Incorporated by reference to Exhibit 2.1 to the Current Report on Form 8-K of
Harvest Natural

Resources, Inc. filed with the Securities and Exchange Commission on June 30,
2016]



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF NOTARY LETTER

(document is subject to review and comment by the Sale Parties’ Dutch counsel)

 

  

P.O. Box 1507, 3000 BM Rotterdam

 

Weena 355, Rotterdam

 

 

ADDRESSEES:

 

Petroandina Resources Corporation N.V. (“Seller”)

 

CT Energy Holding SRL (“Buyer”)

  

 

Ph.H.F. König

civil-law notary

T +31 (0)10-2172519

F +31 (0)10-2172707

p.konig@houthoff.com

 

Rotterdam, [•], 2016

Re: NOTARY LETTER RELATING TO SETTLEMENT AGREEMENT

Our ref: [•]

Dear all,

I refer to the transfer of 7,250 ordinary Class A shares in the capital of
Harvest-Vinccler Dutch Holding B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), existing under the laws
of the Netherlands, with its corporate seat in Amsterdam (The Netherlands) and
its place of business at (1097 JB) Amsterdam (The Netherlands), Prins
Bernhardplein 200, registered with the trade register under number 14037775 (the
“Company”), by the Seller to the Buyer as set out in the Settlement Agreement
attached hereto as Annex I (the “Settlement Agreement”), entered into on
September 8, 2016 by and among the Buyer, the Seller, Harvest Natural Resources,
Inc., a Delaware corporation, and HNR Energia B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
existing under the laws of Curacao, and proposed to be effectuated by execution
of the Deed of Transfer (as defined in Annex A of the Settlement Agreement) on
[•], 2016 (the “Closing Date”) or such other date as the parties to the
Settlement Agreement may agree upon (the “Transaction”).

Capitalised terms used but not otherwise defined in this letter shall have the
meanings ascribed to them in the Settlement Agreement.

With reference to the Settlement Agreement and the Deed of Transfer, and the
subsequent flow of funds to be deposited with and released by me to parties to
this Transaction, I confirm to the addressees of this letter the following:



--------------------------------------------------------------------------------

Pre completion payment

 

1. You have informed me that I may expect to receive from the account of the
Buyer (the “Buyer Account”) with the following details:

 

Account holder                    CT Energy Holding SRL Bank    [•] Account No.
   [•] BIC    [•] IBAN    [•] not later than [13:00 am CET] on [•], 2016, into
the third party account (kwaliteitsrekening) of the civil-law notaries of the
law firm Houthoff Buruma CoOperatief U.A. (the “Notary Account”), the amount of
seventy-two million, seven hundred and sixty-one thousand, eight hundred and
twenty-three United States Dollars (US$ 72,761,823) (the “Petroandina Purchase
Price”) from the Buyer as follows:

 

Amount    US$ 72,761,823 Account holder                    Derdengelden
Notariaat Houthoff Buruma Rotterdam Bank    ABN AMRO Bank N.V. Account No.   
24.21.20.075 BIC    ABNANL2A IBAN    NL19ABNA0242120075 With reference    [•] /
Petroandina Closing I will hold the Petroandina Purchase Price as deposited by
the Buyer for and on behalf of the Buyer, and I will inform the addressees of
this letter about full receipt of the Petroandina Purchase Price, by email sent
to the email addresses set out in Annex II (Correspondence) of this letter.

 

2. The execution by the addressees of this letter constitutes, inter alia, an
irrevocable instruction by the addressees of this letter to me to transfer from
the Notary Account the Petroandina Purchase Price in accordance with this
letter.

Completion

 

3. Upon receipt by me of:

 

  a. a copy of the Settlement Agreement, duly executed by all parties thereto;
and

 

  b. a copy of the written confirmation of the parties to the Settlement
Agreement that all pre-completion actions have been performed or waived prior to
proceeding to the execution of the Deed of Transfer in the form of Annex III
(the “Initial Completion Confirmation”),



--------------------------------------------------------------------------------

I will execute the Deed of Transfer, upon which I will hold the Petroandina
Purchase Price for and on behalf of the Seller, and will order the payment of
the Petroandina Purchase Price to the Seller, by wire instruction as soon as
possible on the next business day in the Netherlands, in the following bank
account:

 

Amount    US$ 72,761,823 Account holder                    Petroandina Resources
Corporation N.V. Bank    [•] Account No.    [•] BIC    [•] ABA    [•] With
reference    Petroandina Purchase Price and I will inform the addressees of this
letter of the payment of the Petroandina Purchase Price, by email sent to the
email addresses included in Annex II of this letter.

Failure to complete

 

4. If by [24:00 p.m. CET] (the “Cut-Off Time”) on the Petroandina Closing Date I
have not received copies of all of the documents referred to in Clause 3, I
will:

 

  a. if requested in writing (which may be by email) by Buyer no later than
immediately prior to the Cut-Off Time, hold the Petroandina Purchase Price as
deposited by the Buyer for and on behalf of the Buyer for up to one additional
business day (being a day other than a Saturday, Sunday or a day on which all
banking institutions in New York, New York and Houston, Texas and the
Netherlands are authorized or obligated by law or executive order to close
(“Business Day”)), in which case such subsequent Business Day shall be deemed
the Petroandina Closing Date hereunder; or

 

  b. if Buyer has not delivered a request for extension pursuant to sub-clause
(a), order the payment of the Petroandina Purchase Price by wire instruction
into the Buyer Account on the next Business Day with reference “Non-Completion
Petroandina Closing,” and I will inform the addressees of this letter of the
non-completion of the Transaction, by email sent to the email addresses included
in Annex II of this letter.

In the event the Cut-Off Time is extended by one Business Day in accordance with
this Clause 4 and I have not received copies of all of the documents referred to
in Clause 3 by the Cut-Off Time on such subsequent Business Day, I will order
the payment of the Petroandina Purchase Price by wire instruction into the Buyer
Account on the next business day in the Netherlands with reference
Non-Completion Petroandina Closing,” and I will inform the addressees of this
letter of the non-completion of the Transaction, by email sent to the email
addresses included in Annex II of this letter.

 

5. If, by that time, any step or action has been taken in connection with the
Transaction, all of the addressees of this letter will (subject to the provision
of appropriate indemnities for costs required in so doing in order to achieve
the desired result) use their commercially reasonable efforts to carry out any
remedial step or action (to the extent the same is in their control) required to
ensure that the relevant original step or action is reversed or rectified in any
other manner, with a view to putting all of the relevant addressees in the same
position as they were in prior to that step or action being taken, to the extent
possible.



--------------------------------------------------------------------------------

Correspondence

 

6. I will use the email addresses set out in Annex II for email correspondence
to the addressees of this letter.

Interest

 

7. Interest, if any, accrued on the Petroandina Purchase Price from the moment
of receipt in the Notary Account until the moment of execution of the Deed of
Transfer shall accrue and be held for the benefit and the sole instruction of
the Buyer, and will be paid on its request. Interest accrued on the Petroandina
Purchase Price after the execution of the Deed of Transfer, if any, will accrue
and be held for the benefit and sole instruction of the Seller, and will be paid
on its request.

Miscellaneous

 

8. Each addressee to this letter hereby (by co-signing) expressly waives any
right or claim it might have against me to allege that any of the monies
referred to in this letter are to be applied in any manner other than strictly
in accordance with the provisions of this letter except for gross negligence or
wilful misconduct by me. The amount and purposes of the various payments in and
out the Notary Account as set out in this letter have been determined based on
information provided to me by the addressees of this letter and the addressees
of this letter agree that I am not responsible for verifying or ascertaining the
accuracy or otherwise of that information nor of any confirmation received
pursuant to this letter.

 

9. Each addressee to this letter hereby (by co-signing) expressly and
unconditionally agrees with me that I may rely on this letter and any
confirmation received pursuant to this letter and, in relation thereto, shall
not be under any duty or obligation to verify (i) the authenticity of the
signatures to this letter and/or to any confirmation received pursuant to this
letter whether by regular mail or by electronic mail, or (ii) the authority of
such signa-tory/signatories to validly represent the entity they are stating to
represent.

 

10. Each addressee to this letter hereby (by co-signing) expressly and
unconditionally agrees with me that I shall not be liable to any person for any
shortfall in the Petroandina Purchase Price or any portion thereof or (save as
provided herein) any interest thereon, or other loss, cost or liability in
respect of the operation of this letter (including without limitation in respect
of any loss, cost or liability caused by the act, omission, fraud, delay,
negligence, insolvency or default of any addressee of this letter, bank,
financial institution, clearing system or other person or the directors,
officers, employees, agents or representatives of any of the foregoing), unless
such liability arises as a result of gross negligence, fraud or wilful
misconduct on my part.

 

11. Furthermore, each addressee to this letter hereby (by co-signing) expressly
and unconditionally agrees with me, for the avoidance of doubt, severally but
not jointly, to indemnify me and hold me harmless from and against any and all
liability, which may arise as a result of the operation of this letter and the
actions or omissions in relation thereto by the addressees of this letter,
unless such liability arises as a result of gross negligence, fraud or wilful
misconduct on my part.



--------------------------------------------------------------------------------

12. This letter is governed by Dutch law and each of the addressees and
signatories hereto irrevocably agrees that the Courts (Rechtbank) of Amsterdam,
the Netherlands shall have jurisdiction to hear and determine any suit, action
or proceedings, and to settle any disputes, which may arise out of or in
connection with this letter and, for such purposes, irrevocably submits to the
jurisdiction of such court.

 

13. The parties hereby acknowledge that I am associated with Houthoff Buruma
Cobperatief U.A., a firm of civil-law notaries and lawyers that advises and
represents the Seller and its Affiliates in connection with the Settlement
Agreement, the Deed of Transfer and other matters relating to the Transaction.
With reference to the Regulation establishing the Professional Rules of Conduct
of the Dutch Royal Notarial Society (Koninklijke Notariele Be-roepsorganisatie),
the parties hereby (i) acknowledge and agree that the Buyer and the Seller are
being advised and/or represented by civil-law notaries and/or lawyers of
Houthoff Buruma Cobperatief U.A. in connection with the Settlement Agreement,
the Deed of Transfer and other matters relating to the Transaction and
(ii) agree that the Buyer and the Seller may, but shall not obligated to request
lawyers of Houthoff Buruma Cobperatief U.A. to represent the Buyer and the
Seller in any dispute arising out of the Settlement Agreement, the Deed of
Transfer and other matters relating to the Transaction.

 

14. The general terms and conditions of Houthoff Buruma Cooperatief U.A. are
applicable on this letter and attached hereto as Annex IV.

 

15. In this letter, “I”, “me” and “my” means Philippe Huib Ferdinand KOnig,
civil-law notary in Rotterdam, the Netherlands, or his deputy, substitute or
successor in office, or any other civil-law notary associated with Houthoff
Buruma CoOperatief U.A. or his deputy, substitute or successor in office.

 

16. This letter may be signed in any number of counterparts, all of which take
together shall constitute one and the same letter.

Please confirm your agreement to and acceptance of this letter by signing this
letter below.

Yours faithfully,

Houthoff Buruma Cooperatief U.A.

 

 

Ph.H.F. Konig, civil-law notary



--------------------------------------------------------------------------------

For acceptance and agreement:

 

PETROANDINA RESOURCES CORPORATION N.V. By:                                   
                                                               Name: Title: CT
ENERGY HOLDING SRL By:                                   
                                                               Name: Title:



--------------------------------------------------------------------------------

ANNEX I — SETTLEMENT AGREEMENT

[separate document]



--------------------------------------------------------------------------------

ANNEX II — EMAIL CORRESPONDENCE

Buyer:

Lawyers for the Buyer:

Seller:

Lawyers for the Seller:



--------------------------------------------------------------------------------

ANNEX III — INITIAL COMPLETION CONFIRMATION

To:

Houthoff Buruma

Attn: mr Ph. Konig & mr P.P. de Vries

Weena 355

3013 AL Rotterdam

The Netherlands

p.konicahouthoff.com p.de.vriesAhouthoff.com

Re: Initial Completion Confirmation

Dear Sir, Madam,

We refer to the notary letter relating to the Settlement Agreement, dated
September 8, 2016 (the “Notary Letter”), of which each of:

 

  a. Petroandina Resources Corporation N.V., a company with limited liability
(naam-loze vennootschap), existing under the laws of the Netherlands, with its
corporate seat in Amsterdam (The Netherlands) and its place of business at (1011
PZ) Amsterdam (The Netherlands), Muiderstraat 7 A, registered with the trade
register under number 50187511 (the “Seller”); and

 

  b. CT Energy Holding SRL, a Barbados Society with Restricted Liabilty (the
“Buyer”);

is an addressee, and which relates to the transfer of transfer of 7,250 ordinary
Class A shares in the capital of Harvest-Vinccler Dutch Holding B.V., a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid), existing under the laws of the Netherlands, with its
corporate seat in Amsterdam (The Netherlands) and its place of business at (1097
JB) Amsterdam (The Netherlands), Prins Bernhardplein 200, registered with the
trade register under number 14037775, by the Seller to the Buyer as set out in
the Settlement Agreement, dated September 8, 2016, attached to the Notary Letter
as Annex I (the “Settlement Agreement”), by and among the Buyer, the Seller, and
Harvest Natural Resources, Inc., a Delaware corporation, and HNR Energia B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) existing under the laws of Curacao, and proposed to be
effectuated by execution of the Deed of Transfer (as defined in the Settlement
Agreement).

The Notary Letter requires, inter alia, that the Notary will need to receive
copies of written confirmations from each of the Seller and the Buyer that all
pre-completion actions have been performed or waived (the “Initial Completion
Confirmation”, as defined in the Notary Letter).

We hereby unconditionally and irrevocably confirm that all actions have been
performed or waived which were required to be performed prior to proceeding to
the execution of the Deed of Transfer, and hereby unconditionally and
irrevocably instruct the Notary to execute the Deed of Transfer and perform the
other actions to be performed by the Notary, as referred to and set out in the
Notary Letter.



--------------------------------------------------------------------------------

This confirmation shall be governed by and construed in accordance with the laws
of the Netherlands.

 

PETROANDINA RESOURCES CORPORATION N.V. By:                                   
                                                               Name: Title: CT
ENERGY HOLDING SRL By:                                   
                                                               Name: Title: